Citation Nr: 0831312	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-19 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review. 

A hearing was held in July 2007, at the Lincoln RO, before 
the undersigned Acting Veterans Law Judge (VLJ).  A 
transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
January 1971 to February 1972.

2.  In June 2003, the veteran was diagnosed as having 
diabetes mellitus.

3.  The competent medical evidence establishes that the 
veteran's diabetes mellitus is causally related to a June 
2003 lung transplant due to nonservice-connected COPD, and is 
not secondary to in-service exposure to Agent Orange.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in active service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 3.303, 
3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in October 2004.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VAMC 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the veteran was 
afforded VA examinations in December 2004 and March 2005.  In 
addition, a VA medical opinion was obtained in January 2007.  
The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.  
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

In this case, the veteran is claiming entitlement to service 
connection for diabetes mellitus, which he argues may be 
related to exposure to Agent Orange in Vietnam.  The 
veteran's DD 214 shows that he served in Vietnam from January 
1971 to February 1972.  Absent affirmative evidence to the 
contrary, he is therefore presumed to have been exposed to 
Agent Orange during that service.  38 U.S.C.A.  
§ 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307(a)(6), 
3.313 (2007).  Moreover, the record on appeal shows that the 
veteran was diagnosed as having diabetes mellitus in June 
2003.  Diabetes mellitus is one of the diseases deemed to be 
associated with herbicide exposure.  See 38 C.F.R. § 
3.309(e).  Therefore, a presumption of service connection for 
diabetes mellitus initially attaches in this case.

After carefully reviewing the record, however, the Board 
concludes that the presumption of service connection has been 
rebutted by affirmative evidence to the contrary.  In this 
case, the medical evidence consistently indicates that the 
veteran's diabetes mellitus developed as a result of 
exogenous glucocorticoid (steroids) due to a lung transplant 
performed in June 2003 to treat his nonservice-connected COPD 
and is not associated with exposure to Agent Orange.  In this 
regard, the veteran was afforded a VA examination in December 
2004.  The December 2004 VA examination confirmed the 
veteran's diagnosis of diabetes mellitus, and noted that the 
veteran indicated that the June 2003 diagnosis was 
established post-operatively subsequent to a lung transplant 
in June 2003.  

At the March 2005 VA examination, the examiner stated that 
with regard to whether or not the veteran's diabetes was 
related to Agent Orange or related to steroid administration 
for his lung transplant, a very thorough review of the 
laboratory values was undertaken.  The March 2005 VA examiner 
noted that the evidence of record did identify a single 
laboratory value of blood sugar of 137 in 1997, which by 
today's standards, could qualify as a diagnosis for diabetes 
mellitus.  However, he further stated that the veteran had no 
recurrence or initiation of treatment for that single 
isolated episode of elevated blood sugar.  Thus, the examiner 
concluded that this was best described as an isolated episode 
of hypoglycemia.  Therefore, the March 2005 VA examiner 
concluded that the veteran's diabetes mellitus was more 
likely than not secondary to steroid induction as partial 
treatment for his lung transplant, and less likely that his 
diabetes mellitus was secondary to herbicide exposure.  

In December 2006, the RO also requested a medical opinion 
from an endocrinologist.  The RO requested that the 
endocrinologist review the veteran's claims file and 
determine whether he or she agreed or disagreed with the 
general practitioner's opinion provided at the March 2005 VA 
examination; or, if it could be determined that the veteran 
had signs of diabetes mellitus prior to the lung transplant 
which could be related to Agent Orange exposure.  In January 
2007, such an opinion was obtained.  The January 2007 
endocrinologist reviewed the veteran's past history, family 
history, blood results, urine results and overall results 
available for the veteran.  The January 2007 endocrinologist 
specifically addressed the issue of whether or not the 
veteran developed a gradual onset of cardiometabolic syndrome 
after exposure to herbicides.  After reviewing the veteran's 
records, the January 2007 endocrinologist opined that the 
laboratory values lead to the conclusion that it was less 
likely than not that the veteran's diabetes mellitus type II 
was a result of herbicide exposure.  The January 2007 
endocrinologist explained that the veteran's diabetes was 
most likely caused by or a result of exogenous glucocorticoid 
(steroids) in association with his positive family history 
for diabetes. 

The Board finds that the January 2007 VA medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a specialist who clearly has the 
expertise to opine on the matter at issue in this case.  In 
addition, the January 2007 medical opinion addressed the 
veteran's contentions, gave a considered rationale for the 
opinion, and based such opinion on a review of the veteran's 
claims folder.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The Board also notes that the examiner's conclusion 
is consistent with the other medical evidence of record, 
namely the March 2005 VA examination, which also attributed 
the veteran's diabetes mellitus to his June 2003 lung 
transplant.

The Board has considered the veteran's contentions to the 
effect that his diabetes mellitus is causally related to his 
exposure to Agent Orange.  There is no indication in the 
record that the veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

In summary, the Board finds that the most probative evidence 
of record indicates that the veteran's diabetes mellitus is 
causally related to the June 2003 lung transplant and is not 
related to his active service or any incident therein, 
including presumed exposure to Agent Orange.  There are no 
competent medical opinions to the contrary.  Therefore, the 
Board concludes that the presumption of service connection 
has been rebutted.  Furthermore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetes mellitus, type II, 
claimed as due to herbicide exposure.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
diabetes mellitus, type II, claimed as due to herbicide 
exposure, is not warranted.  See 38 U.S.C.A. § 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to herbicide exposure, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


